Case 2:18-cv-15444-KM-MAH Document 251 Filed 12/22/20 Page 1 of 37 PageID: 5892




                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY


 JUUL LABS, INC.,

       Plaintiff,

       v.                                         Civ. No. 18-15444 (KM) (MAH)

 4X PODS, EONSMOKE, LLC d/b/a                                OPINION
 4X PODS, GREGORY GRISHAYEV,
 MICHAEL TOLMACH, and JOHN
 DOES 1–50,

       Defendants.


 KEVIN MCNULTY, U.S.D.J.:
       Juul Labs, Inc. makes e-cigarettes, one component of which is an
 insertable pod of nicotine and flavoring. Eonsmoke, LLC 1 also makes pods and
 has marketed them with the word “Juul” in social media posts and advertising,
 while at least sometimes using packaging similar to Juul’s. Juul sued
 Eonsmoke, alleging, among other things, trademark and trade dress
 infringement. In response, Eonsmoke began moving funds to avoid having to
 pay Juul any judgment. To freeze Eonsmoke’s assets, Juul moved for
 injunctive relief, namely an asset freeze in anticipation of the equitable remedy
 of disgorgement. I denied the motion, concluding that some limited claims had
 a likelihood of success on the merits, that it was too early to assess others, and
 that an asset freeze was too broad a remedy. Juul Labs, Inc. v. 4X PODS, 439 F.
 Supp. 3d 341, 360–61 (D.N.J. 2020), appeal dismissed, 2020 WL 5240430 (3d
 Cir. July 24, 2020) (“Juul I”). Following an amendment to the complaint, more
 discovery, and further development of the factual record, Juul renews its
 motion. (DE 232.) 2 For the following reasons, the motion is GRANTED.


 1     I refer to Defendants collectively as “Eonsmoke.”
 2     Certain citations to the record are abbreviated as follows:
Case 2:18-cv-15444-KM-MAH Document 251 Filed 12/22/20 Page 2 of 37 PageID: 5893




     I.     BACKGROUND 3
          A. Facts
            Juul developed an e-cigarette device and now dominates that market.
 Juul I, 439 F. Supp. 3d at 345. One component of that device is a pod filled
 with a proprietary blend of, among other things, liquid nicotine and flavoring.
 Id. A user inserts the pod into the device (which resembles a USB stick) and
 inhales. The device then vaporizes the liquid in the pod, allowing the user to
 “smoke” or “puff” the vapor (hence the term “vaping”). (Am. Compl. ¶ 2; see
 generally Food & Drug Admin., “Vaporizers, E-Cigarettes, and other Electronic
 Nicotine Delivery Systems (ENDS)” (Sept. 17, 2020),
 https://www.fda.gov/tobacco-products/products-ingredients-
 components/vaporizers-e-cigarettes-and-other-electronic-nicotine-delivery-
 systems-ends.) Juul makes pods, which it sells either as a component of Juul
 kits that include a device, or separately. (Thomas Rep. at 7.) Juul trademarked
 the word “Juul” and its logo and uses a distinctive packaging with those
 trademarks. (Am. Compl. ¶¶ 24, 26, 28, 30, Ex. 1, 2.)
            Eonsmoke, an e-cigarette company ran by Gregory Grishayev and
 Michael Tolmach, developed its own pods, which are compatible with Juul

            DE = docket entry
            Am. Compl. = Amended Complaint (DE 187)
        Juul Brf. = Brief in Support of Juul’s Renewed Application for a Temporary
 Restraining Order and an Order to Show Cause Why the Court Should Not Issue a
 Preliminary Injunction (DE 232)
        Eonsmoke Opp. = Defendants’ Opposition to Plaintiff’s Renewed Motion for a
 Preliminary Injunction (DE 238)
            Tolmach Tr. = Deposition of Michael Tolmach (DE 137-1, Ex. 2)
            Grishayev Tr. = Deposition of Gregory Grishayev (DE 137-1, Ex. 1)
       Thomas Rep. = Expert Report of Vincent A. Thomas, CPA, CVA, CFF, ABV (DE
 232-3, Ex. 4)
            Pittaoulis Rep. = Expert Report of Dr. Melissa Pittaoulis, PhD (DE 232-3, Ex. 3)
 3      A more exhaustive background can be found in my previous opinion. Here, I set
 forth facts that have arisen since and the most important facts to the current issues.


                                                2
Case 2:18-cv-15444-KM-MAH Document 251 Filed 12/22/20 Page 3 of 37 PageID: 5894




 devices. 4 To market those pods, Eonsmoke relied mostly on social media like
 Instagram, Twitter, Facebook, and Tumblr. (Tolmach Tr. at 74:6–8, 166:1–6,
 184:1–7; Grishayev Tr. at 283:16–23.) Eonsmoke’s posts mostly used the same
 format: (1) an image of the Eonsmoke product, which often included a label
 that the pod was “Juul compatible,” accompanied by (2) a short caption
 describing the product or inviting the viewer to purchase it, followed by
 (3) hashtags. (Thomas Rep. at 14–21.)
       A hashtag consists of the pound/number symbol (#), followed by text.
 When a social media user adds a hashtag to a post, the hashtag, which is
 hyperlinked, acts as a tag. This tagging has two consequences: First, if a viewer
 of the post clicks the hashtag, the social media platform will take the viewer to
 a page containing any other posts with that hashtag. Second, if a user searches
 that hashtag through the platform’s search engine, the platform will take the
 user to the page containing any posts with that hashtag. Hashtags thus have
 an indexing or cataloguing function, “allow[ing] people to easily follow topics
 they are interested in” and “discover content and accounts based on [their]
 interests.” Twitter, “How to use hashtags,” https://help.twitter.com/en/using-
 twitter/how-to-use-hashtags (last visited Dec. 12, 2020). In other words,
 hashtags provide a way to link individual posts to larger topics and
 conversations.
       When Eonsmoke entered the market, it included hashtags of other e-
 cigarette brands in its posts. It used “Juul” the most. Tolmach and Grishayev
 explained that they used “Juul” in hashtags to “promote” Eonsmoke. (E.g.,
 Tolmach Tr. at 74:6–8; Grishayev Tr. at 283:16–23.) Indeed, Eonsmoke
 recognized that, given the function of a hashtag, the hashtags would allow
 Eonsmoke’s posts to be found via the Juul name. (Tolmach Tr. at 214:8–22.)
       To illustrate the form of Eonsmoke’s social media posts, I reproduce two
 representative examples, one from Instagram and one from Facebook, which I


 4    Eonsmoke also created a subsidiary brand called “4X Pods.” The 4X products
 and marketing are encompassed by this discussion.


                                         3
Case 2:18-cv-15444-KM-MAH Document 251 Filed 12/22/20 Page 4 of 37 PageID: 5895




 will call Post 1 (DE 231-2, Ex. 14, at 3 (sour berry flavor)) and Post 2 (Thomas
 Rep. at 19 (grape flavor)):




                                         4
Case 2:18-cv-15444-KM-MAH Document 251 Filed 12/22/20 Page 5 of 37 PageID: 5896




        Not long after Eonsmoke began this marketing strategy, its revenues shot
 up—from $2.3 million in 2017, to $30 million in 2018, to $90 million in 2019.
 (Thomas Rep. at 26.) Also during this time, Eonsmoke developed packaging
 that resembled Juul’s and had retailers display the Juul and Eonsmoke
 products near one another. Juul I, 439 F. Supp. 3d at 346.
    B. Juul I
        Juul sued Eonsmoke. Juul’s original complaint asserted claims for,
 among other things, trademark infringement of the Juul logo under 15 U.S.C.
 § 1114 (Count 1) and false designation of origin under § 1125(a) based on
 infringement of the Juul logo trademark and packaging trade dress (Count 2).
 (DE 1 ¶¶ 57–72.) Discovery revealed communications between Tolmach and
 Grishayev “express[ing] in no uncertain terms that they will never pay any
 judgment that may ultimately be entered in this action.” Juul I, 439 F. Supp.
 3d at 347. Juul also found out that Tolmach and Grishayev jointly opened a
 brokerage account, which they called the “family office account,” and had
 moved funds from the Eonsmoke business checking account to that account.
 Id. at 348.
        Concerned that Eonsmoke was dissipating its assets to avoid paying any
 judgment, Juul moved for injunctive relief to freeze Eonsmoke’s assets,
 estimated to be in the tens of millions of dollars. Id. at 349. Before I ruled, Juul
 moved to amend its complaint. The (then-proposed) Amended Complaint,
 among other things, added a more specific claim that Eonsmoke committed
 trademark infringement by using the Juul wordmark in social media posts.
 (Am. Compl. ¶¶ 85–94.) I held a hearing on Juul’s motion for an injunction in
 January 2020.
        I issued a decision in Juul I the next month, holding as follows:
    •   Juul was likely to succeed on its trademark infringement and trade dress
        claims based on the logo and packaging. 439 F. Supp. 3d at 356, 360.
    •   Irreparable harm was not established because (1) there was not proof
        that Eonsmoke was dissipating—as opposed to just moving—assets; and


                                          5
Case 2:18-cv-15444-KM-MAH Document 251 Filed 12/22/20 Page 6 of 37 PageID: 5897




        (2) few Eonsmoke products with Juul-like packaging or using the Juul
        logo were sold, with resulting estimated profits of less than $500,000, so
        freezing tens of millions of dollars in assets was not warranted. Id. at
        358–59.
    •   The proposed wordmark claim could potentially recover profits on all
        Eonsmoke products sold, but Juul had not yet actually asserted or
        produced evidence on the merits of that claim or the resulting profits. Id.
        at 358, 360.
    •   Although an asset freeze was not yet warranted, Eonsmoke was to report
        its finances quarterly to the Court. Id. at 360–61.
    C. New Developments
        Since Juul I, some new facts have developed that are the subject of Juul’s
 renewed motion for an asset freeze. They can be summarized as follows:
        First, Judge Hammer granted Juul’s motion to amend, so the wordmark
 claim is now a part of the case. (DE 185.)
        Second, more assets have been expended or moved. In particular,
 Tolmach purchased a $2.3 million property in Los Angeles, for which he spent
 $250,000 on renovations/construction and $91,000 on furniture. (DE 223-1;
 227-6; 231-2, Ex. 11, 12.) Next, there was an unexplained $50,000 transfer to
 an unidentified account. (DE 227-2.) Less significantly, there has been some
 unexplained smaller-scale consumption, like a $6,500 credit card payment.
 (DE 227-1.)
        Third, Tolmach and Grishayev opened new accounts with a different
 bank, which they call “substitute accounts,” and moved around 90% of assets
 from the “family office” account to the new accounts. (DE 167-2, at 16–17; 181;
 223.) (These movements occurred in January 2020, prior to the issuance of my
 decision in Juul I, but Eonsmoke did not reveal these movements until after
 that decision.) Eonsmoke explains that the bank for the previous accounts
 changed its management and investment policies; the new accounts, it says,




                                          6
Case 2:18-cv-15444-KM-MAH Document 251 Filed 12/22/20 Page 7 of 37 PageID: 5898




 were opened simply because they provided “more advantageous account
 management and investment income.” (DE 167, at 1.)
           It is important to note that the defense has at all times conceded that
 these are Eonsmoke’s funds; indeed it has insisted that they are Eonsmoke’s
 funds in connection with arguing that they have not been dissipated, arguing
 that any withdrawals for the benefit of the individual defendants are simply
 routine distributions of profits.
           Fourth, discovery has continued. Of note are two expert reports
 submitted by Juul. One is a survey of e-cigarette users conducted by Dr.
 Melissa Pittaoulis, PhD, who specializes in surveying and sampling, to test
 whether social media-literate consumers were confused by Eonsmoke’s social
 media posts as to the origin of their products. (Pittaoulis Rep. at 3, 13.) The
 second is a report by Vincent A. Thomas, an accountant, which relied on
 financial data produced by Eonsmoke to estimate Eonsmoke’s sales and
 profits. (Thomas Rep. at 1–2.)
           Fifth, Eonsmoke is no longer in business, as of April 2020. (DE 231-1;
 182-1 ¶ 6; Tolmach Tr. at 305:25–06:4.)
           Because of this developing evidence on Juul’s wordmark claim, and
 because of Eonsmoke’s dwindling assets, Juul renews its motion for an asset
 freeze. (Juul Brf. at 1.) On December 7, 2020, I held a hearing by video (DE
 246), and I have considered the entire record to date.
     II.   DISCUSSION
           I initially dealt with Juul’s request for an asset freeze in Juul I. Then, as
 now, Juul sought a freeze of assets to preserve them in anticipation of a
 judgment granting the equitable remedy of disgorgement of profits. 5 This

 5      As discussed in more detail in Juul I, the application is therefore not barred by
 Grupo Mexicano de Desarrollo, S.A. v. Alliance Bond Fund, Inc., 527 U.S. 308 (1999)
 (barring restraint to preserve assets in anticipation of award of damages at law, but
 distinguishing the case of equitable remedies). See Sweet People Apparel, Inc. v. Fame
 of NY, Inc., Civ. No. 11-1666, 2011 WL 2937360 at * (D.N.J. July 19, 2011) (Grupo
 Mexicano permits prejudgment asset freeze in case seeking equitable accounting of
 defendants’ profits under the Copyright and Trademark Acts).


                                              7
Case 2:18-cv-15444-KM-MAH Document 251 Filed 12/22/20 Page 8 of 37 PageID: 5899




 opinion assumes familiarity with Juul I, which is incorporated by reference, and
 is necessary background for understanding this opinion, which is
 supplemental.
       In Juul I, I held that Juul had not shown that it was then entitled to an
 asset freeze, but I previewed what was missing from its application: Because
 the packaging-related trademark claims were worth no more than $500,000,
 Juul would need to show that (1) it could succeed on its additional wordmark
 claim, (2) profits flowing from wordmark infringement were of such an amount
 to support an asset freeze, and (3) Eonsmoke’s conduct warranted an asset
 freeze. 439 F. Supp. 3d at 360. The issue now is whether the amended claims
 and facts developed in discovery support those necessary showings.
    A. Standard of Review
       In deciding whether to grant a preliminary injunction, I consider:
       (1) the likelihood that the plaintiff will prevail on the merits at final
       hearing; (2) the extent to which the plaintiff is being irreparably
       harmed by the conduct complained of; (3) the extent to which the
       defendant will suffer irreparable harm if the preliminary injunction
       is issued; and (4) that the public interest weighs in favor of
       granting the injunction.
 Ramsay v. Nat’l Bd. of Med. Exam’rs, 968 F.3d 251, 246 (3d Cir. 2020) (citation
 and alterations omitted). The first two factors are essential. Reilly v. City of
 Harrisburg, 858 F.3d 173, 179 (3d Cir. 2017).
    B. Likelihood of Success on the Merits of the Wordmark Claim
       Juul must show “a reasonable chance or probability[] of winning” its
 wordmark claim. Ramsay, 968 F.3d at 256 (citation omitted). This is not to
 imply, however, that Juul must meet its ultimate burden of “a more-likely-
 than-not showing of success.” Reilly, 858 F.3d at 179 n.3. To succeed on its
 wordmark claim, Juul must show that “(1) it has a valid and legally protectable
 mark; (2) it owns the mark; and (3) [Eonsmoke’s] use of the mark to identify
 goods or services causes a likelihood of confusion.” A&H Sportswear Inc. v.




                                           8
Case 2:18-cv-15444-KM-MAH Document 251 Filed 12/22/20 Page 9 of 37 PageID: 5900




 Victoria’s Secret Stores Inc., 237 F.3d 198, 210 (3d Cir. 2000). Juul already has
 made a showing on the first two elements, and they are not in dispute. Juul I,
 439 F. Supp. 3d at 356.
       The key issue is the third element: whether Eonsmoke’s use of the
 wordmark “Juul” in its social media and online advertising creates a likelihood
 of confusion. Courts in this Circuit usually determine likelihood of confusion
 by weighing the ten “Lapp factors.” Freedom Card, Inc. v. JPMorgan Chase &
 Co., 432 F.3d 463, 471 (3d Cir. 2005) (citing Interpace Corp. v. Lapp, Inc., 721
 F.2d 460, 463 (3d Cir. 1983)). 6
       The analysis differs, however, in cases like this one, that involve
 nominative fair use. Nominative fair use occurs when the defendant uses the
 plaintiff’s trademark to describe the defendant’s own product, not to imply that
 the product originates with the plaintiff. Century 21 Real Estate Corp. v.
 Lendingtree, Inc., 425 F.3d 211, 214 (3d Cir. 2005). An example would be an
 assurance of compatibility, i.e., when Company A uses Company B’s wordmark
 to advertise that Company A’s products are compatible with Company B’s.
 Keurig, Inc. v. Strum Foods, Inc., 769 F. Supp. 2d 699, 704, 707–08 (D. Del.
 2011) (maker of coffee cartridges stated on its packaging that the cartridges


 6     Those factors are
       (1) the degree of similarity between the owner’s mark and the alleged
       infringing mark; (2) the strength of the owner's mark; (3) the price of the
       goods and other factors indicative of the care and attention expected of
       consumers when making a purchase; (4) the length of time the defendant
       has used the mark without evidence of actual confusion arising; (5) the
       intent of the defendant in adopting the mark; (6) the evidence of actual
       confusion; (7) whether the goods, though not competing, are marketed
       through the same channels of trade and advertised through the same
       media; (8) the extent to which the targets of the parties’ sales efforts are
       the same; (9) the relationship of the goods in the minds of consumers
       because of the similarity of function; (10) other factors suggesting that
       the consuming public might expect the prior owner to manufacture a
       product in the defendant's market, or that he is likely to expand into that
       market.
 Freedom Card, 432 F.3d at 471 (quoting Lapp, 721 F.2d at 463).


                                            9
Case 2:18-cv-15444-KM-MAH Document 251 Filed 12/22/20 Page 10 of 37 PageID: 5901




  were “[f]or use by owners of Keurig® coffee makers”). In such a case, the Lapp
  analysis is modified in two ways.
        First, some Lapp factors become close to irrelevant, while others take on
  greater importance. Century 21, 425 F.3d at 224–25. The first two factors,
  similarity of the marks and strength of the owner’s mark, do not receive weight.
  It is inherent in fair use that the defendant used the plaintiff’s mark and relied
  on the strength thereof (although only so far as principles of fair use permit).
  Id. Which factors instead come to the forefront, Century 21 explained, is left to
  the district court. Id. at 226. Nonetheless, Century 21 suggested that four
  factors will typically be important: (1) evidence of actual confusion, (2) the
  length of time the defendant used the mark without actual confusion, (3) the
  defendant’s intent, and (4) the price of the goods and other factors indicative of
  the care and attention expected of consumers when making a purchase. Id. at
  225–26.
        Next, a second step is added. If the plaintiff can show likelihood of
  confusion based on the modified Lapp factor test, then the burden shifts to the
  defendant to show nominative fair use. Id. at 222. A defendant must show
        (1) that the use of plaintiff’s mark is necessary to describe both the
        plaintiff’s product or service and the defendant’s product or
        service;
        (2) that the defendant uses only so much of the plaintiff’s mark as
        is necessary to describe plaintiff’s product; and
        (3) that the defendant’s conduct or language reflect the true and
        accurate relationship between plaintiff and defendant’s products or
        services.
  Id. (formatting altered).
        Eonsmoke, in its briefs and at oral argument, seems to be arguing that it
  made nominative fair use of the Juul wordmark as an assurance that its own
  product was compatible with Juul e-cigarettes. (See, e.g., DE 130 at 10.)
  Although nominative fair use is an affirmative defense, Century 21, 425 F.3d at
  228, and Eonsmoke’s answers have not pleaded the defense explicitly (DE 215),
  I will apply Century 21’s bifurcated test for three reasons: (1) Eonsmoke has


                                          10
Case 2:18-cv-15444-KM-MAH Document 251 Filed 12/22/20 Page 11 of 37 PageID: 5902




  raised the issue, albeit just barely, and Juul has responded accordingly (plus
  discovery has focused on compatibility), see In re Frescati Shipping Co., 886
  F.3d 291, 313 (3d Cir. 2018) (affirmative defenses can be considered even if
  less than clearly raised, provided there is no prejudice to the other party), aff’d
  sub nom. CITGO Asphalt Refining Co. v. Frescati Shipping Co., 140 S. Ct. 1081
  (2020); (2) the typical Lapp analysis is not ideally suited to addressing
  arguments relating to nominative fair use, Century 21, 425 F.3d at 224; and
  (3) in my equitable discretion, it would be unfair to take the extraordinary step
  of freezing Eonsmoke’s assets without giving full consideration to the most
  relevant defense, see eBay, Inc. v. MercExchange, LLC, 547 U.S. 388, 391
  (2006) (principles of equity apply to a request for injunctive relief and the
  decision is left to a court’s equitable discretion). I turn to the applicable factors.
               Likelihood of Confusion
        I highlight the four Lapp factors which Century 21 identified as important
  and then consider any impact of the remaining factors.
                 i.   Actual Confusion
        Evidence of actual confusion gets to “the heart of the nominative fair use
  situation” here. Century 21, 425 F.3d at 226. The question is whether a
  consumer would think that Eonsmoke’s pods are associated with Juul, or
  would instead realize that Eonsmoke’s pods are distinct products that are
  merely compatible with Juul devices. Id. Indeed, in any trademark case,
  “evidence of actual confusion may be highly probative.” Checkpoint Sys., Inc. v.
  Check Point Software Techs., Inc., 269 F.3d 270, 291 (3d Cir. 2001). Such
  evidence may take the form of consumer surveys or anecdotal evidence. See
  Sabinsa Corp. v. Creative Compounds, LLC, 609 F.3d 175, 187 (3d Cir. 2010).
        On this motion, Juul has submitted a consumer survey conducted by Dr.
  Pittaoulis. (Pittaoulis Rep. at 3, 13.) A test group was shown an Eonsmoke
  social media post with Juul hashtags and “JUUL COMPATIBLE” both in the
  caption and in the image of an Eonsmoke package. A control group was shown
  the same post, but with the Juul hashtags changed to Eonsmoke hashtags and



                                           11
Case 2:18-cv-15444-KM-MAH Document 251 Filed 12/22/20 Page 12 of 37 PageID: 5903




  “JUUL COMPATIBLE” changed to “COMPATIBLE PODS.” (Id. at 10.)
  Respondents then answered questions probing their beliefs as to who they
  thought put out the posts and sold the products. (Id. at 18–20.) Approximately
  56.8% of the test group versus 10.6% of the control group thought that the
  post was either issued by Juul, affiliated with Juul, or authorized by Juul,
  yielding a net confusion rate of 46.2% (the test group minus the control group).
  (Id. at 10.)
         I give this evidence substantial weight. The 46.2% confusion rate well
  exceeds the 15% rate which the Third Circuit has found “sufficient to
  demonstrate actual confusion.” Novartis Consumer Health, Inc. v. Johnson &
  Johnson-Merck Consumer Pharms. Co., 290 F.3d 578, 594 (3d Cir. 2002); see
  also J. Thomas McCarthy, 6 McCarthy on Trademarks and Unfair Competition
  § 32:188 (5th ed. 2020) (collecting cases showing that “figures in the range of
  25% to 50% have been viewed as solid support for a finding of a likelihood of
  confusion”).
         The survey methodology can be criticized in that it does not test all
  variables, one variable at a time. By hypothesis, Eonsmoke could include the
  statement “Juul Compatible” as a legitimate compatibility assurance. See
  Keurig, 769 F. Supp. 2d at 707–08. An underlying issue, then, is whether the
  additional uses of the Juul wordmark (hashtags, in particular) exceeded the
  bounds of a compatibility assurance and created an unacceptable level of
  consumer confusion. So the designer of the survey might profitably have
  considered holding at least one compatibility assurance statement constant as
  between the control and test group, changing only the hashtags. See THOIP v.
  Walt Disney Co., 690 F. Supp. 2d 218, 240 (S.D.N.Y. 2010) (“To fulfill its
  function, a control should share as many characteristics with the experimental
  stimulus as possible, with the key exception of the characteristic whose
  influence is being assessed.” (internal quotation marks and citation omitted)).
  To say that the survey could have been supplemented, however, is not to say
  that it lacks value. The survey at least shows that (1) actual Eonsmoke posts



                                          12
Case 2:18-cv-15444-KM-MAH Document 251 Filed 12/22/20 Page 13 of 37 PageID: 5904




  confused 56.8% of viewers, and (2) the presence of Juul hashtags likely played
  some role in that confusion. Accordingly, at this preliminary stage, the survey
  constitutes substantial evidence in favor of Juul. 7
         Surveys are only circumstantial evidence of actual confusion; they
  involve “an experimental environment,” not “real consumers making mistaken
  purchases.” McCarthy on Trademarks § 32:184. Anecdotal evidence can be
  more direct evidence of actual confusion, id., and so is “both relevant and
  probative,” Freedom Card, 432 F.3d at 478.
         Juul produces some anecdotal evidence of actual confusion on the part
  of actual consumers of Eonsmoke products, but it is not particularly strong.
  First, Eonsmoke’s general manager testified that she had received calls asking
  for Juul pods. (DE 231-2, Ex. 16 at 108:6–109:3.) Next, Juul points to a
  comment on an Eonsmoke Facebook post stating “all i want is a juul eonsmoke
  pod kit and those capsules for my vape pen.” (Ex. 13 at 2.) 8 The reference to
  “juul eonsmoke pod kit” could show that the user conceptually merges Juul
  and Eonsmoke, or does not care. The statement remains open to interpretation,
  and we know nothing about the commenter. I therefore give some, but not


  7      Eonsmoke asks me to ignore Juul’s expert reports because (1) Eonsmoke’s
  rebuttal expert reports are not yet due under the Magistrate Judge’s discovery
  schedule, and (2) Eonsmoke will make a Daubert motion to exclude Juul’s reports.
  (Eonsmoke Opp. at 3.) I take Eonsmoke’s point that Juul’s expert reports may well be
  rebutted or diminished in significance as the case progresses. Still, this is a
  preliminary injunction, not summary judgment or trial. My task at the preliminary
  injunction stage is to determine whether Juul has produced enough evidence to show
  a reasonable probability of succeeding on the merits. See St. Thomas-St. John Hotel &
  Tourism Ass’n v. Gov’t of U.S.V.I., 357 F.3d 297, 301 (3d Cir. 2004). What I have before
  me is a probative, if imperfect, expert report, and little in opposition but a statement of
  counsel that it can or will be rebutted. Discovery deadlines aside, nothing prevented
  Eonsmoke from submitting fact or expert evidence in opposition (or even just
  argument) to the preliminary injunction application.
  8      Juul alleges that it would have more evidence of this type but for Eonsmoke’s
  spoliation of most social media documents. (Juul Brf. at 11 n.7) Accordingly, Juul has
  moved separately for an adverse inference as a sanction. (Id.) I do not complicate this
  decision with a ruling as to the adverse inference because Juul’s evidence on the
  actual confusion factor is adequate without it.


                                              13
Case 2:18-cv-15444-KM-MAH Document 251 Filed 12/22/20 Page 14 of 37 PageID: 5905




  much, weight to this anecdotal evidence. Checkpoint, 269 F.3d at 298–99.
  Standing alone, it demonstrates only “isolated instances” of actual confusion.
  A&H Sportswear, 237 F.3d at 227 (citations omitted); see also Harp v. Rahme,
  984 F. Supp. 2d 398, 417 (E.D. Pa. 2013) (explaining that the inquiry should
  focus on whether there is a pattern of confusion, not just one-off examples).
        All in all, while direct evidence is scant, I must consider it in the context
  of the consumer surveys, which are robust and significant. Juul has made a
  fair showing on the actual confusion factor. Because this factor is important in
  a compatibility assurance case, and because such evidence is usually hard to
  come by, Juul’s showing weighs heavily in my decision.
                ii.   Length of Time of Actual Confusion
        The next pertinent Lapp factor asks whether Eonsmoke used the Juul
  wordmark for a long time without evidence of actual confusion. Century 21,
  425 F.3d at 226. Where a mark has been used for a long time with few
  instances of actual confusion, a court is less likely to find likelihood of
  confusion. Checkpoint, 269 F.3d at 298–99.
        There is little evidence on this factor one way or the other. It consists
  largely of the same evidence offered on the actual confusion factor, supra.
  Given that both parties seem unable to produce such evidence, it may simply
  be unavailable, and I will not treat its absence as dispositive. Checkpoint, 269
  F.3d at 298–99. This factor favors neither party; more pertinently, it does not
  significantly advance the case of Juul, which has the burden here.
               iii.   Eonsmoke’s Intent
        The next pertinent Juul factor concerns the defendant’s intent in using
  the mark. Discerning the defendant’s intent allows the court to understand
  whether the defendant’s purpose in using the mark was to “caus[e] consumers
  to think the plaintiff endorses or sponsors plaintiff’s good or service” and
  “convey a connection between the parties that may not exist.” Century 21, 425
  F.3d at 226. In particular, defendants’ intent may illuminate the issue of
  whether a supposed assurance of compatibility is actually an effort to exploit a



                                           14
Case 2:18-cv-15444-KM-MAH Document 251 Filed 12/22/20 Page 15 of 37 PageID: 5906




  plaintiff’s brand and deceive a consumer as to the source of defendant’s
  product. See id; Keurig, 769 F. Supp. 2d at 708.
        Tolmach and Griyashev were questioned about their intent in using
  Juul’s wordmark, and their answers are revealing. First, Tolmach was evasive
  in response to certain questions about the hashtags. (Tolmach Tr. at 174:1–5
  (“What is the purpose of using #juul with your products? . . . No purpose, no
  purpose.”).) One can infer from such obstinacy that the true answer is not
  favorable. See Mali v. Fed. Ins. Co., 720 F.3d 387, 392–93 (2d Cir. 2013)
  (explaining the concept of permissive adverse inferences, which are not
  sanctions but the process of inferring one fact from the presence of another).
  When pressed, Tolmach explained that “I was just throwing [expletive] against
  the wall to see if it will stick. This is a common strategy in business.” (Tolmach
  Tr. at 174:14–16.) He also explained that the hashtags were used to “fill up the
  bulk of the post.” (Id. at 167:5–8.) These are not credible explanations. It
  strains reason to think that the repeated invocation of Juul’s wordmark on
  multiple posts was random or just “filler”—or that throwing things against the
  wall is common business strategy. 9 Finally, Tolmach admitted that he used
  Juul hashtags to “promote” Eonsmoke products (id. at 74:6–8, 166:1–6, 184:1–
  7) and that to some extent he used Juul hashtags so that internet searches for
  “Juul” would lead the searcher to Eonsmoke pages (id. at 214:8–22). Grishayev,
  too, admitted that the Juul name and hashtags were used to “promote” the
  product and “get more exposure.” (Grishayev Tr. at 283:16–23.)
        Such testimony, as might be expected, falls short of a full confession of
  wrongdoing. It does tend to demonstrate, however, that Eonsmoke’s use of the
  Juul wordmark exceeded the scope of a typical compatibility assurance. Even
  interpreted in the light most favorable to Eonsmoke, the testimony suggests


  9      Tolmach also explained that he used hashtags with other e-cigarette brand
  names, too. (E.g., Tolmach Tr. at 170:13–19.) However, several of the posts submitted
  as evidence used only Juul hashtags or used other brand names to a far lesser extent.
  The weighting of references in hashtags may be read to reflect Juul’s dominant market
  share.


                                           15
Case 2:18-cv-15444-KM-MAH Document 251 Filed 12/22/20 Page 16 of 37 PageID: 5907




  that Eonsmoke’s purpose went beyond simply indicating to the customer that
  their pods would work with Juul e-cigarettes (that is, a nominative fair use).
  Instead, Tolmach and Grishayev both testified that they used the Juul
  wordmark to steer consumers to their products and promote their products.
        A key consideration here is whether the defendant used the mark as a
  way to fairly describe its own product, or whether the description crossed the
  line to implying an association with the plaintiff’s product or an endorsement
  from the plaintiff. See Century 21, 425 F.3d at 226; see also Bijur Lubricating
  Corp. v. Devco Corp., 332 F. Supp. 2d 722, 733 (D.N.J. 2004). Eonsmoke’s
  avowed purpose in using the hashtags was not merely to convey the
  information that the pods would fit the same vaping devices as Juul’s pods; it
  was to piggyback on Juul’s online presence and name recognition.
        Accordingly, the testimony displaying Eonsmoke’s intent weighs in favor
  of finding a likelihood of confusion. Eonsmoke’s evident purpose in using the
  mark was to blur the real relationship (i.e., none) between Juul and Eonsmoke,
  and to use the Juul name to “promote” Eonsmoke’s products.
               iv.   Consumer Care and Attention
        The level of care a consumer exercises when purchasing a product is
  important. If less care is exercised, a consumer can be more easily confused
  into purchasing an infringer’s product. See Century 21, 425 F.3d at 226. I have
  already explained that “the relatively inexpensive price tag” for Juul and
  Eonsmoke products implies that consumers may exercise a relatively low level
  of care when purchasing those products. Juul I, 439 F. Supp. 3d at 354–55,
  357. This is a consumable item; a consumer would not exercise the same
  caution he or she employs in buying an appliance or an automobile. As to the
  hashtags, common experience suggests that a typical social media user tends
  to scroll through posts to glean the essentials, without necessarily poring over
  the fine print. There is at least a risk that the quick-eyed user, having searched
  for Juul, would conclude that he or she had found Juul, and perceive some




                                         16
Case 2:18-cv-15444-KM-MAH Document 251 Filed 12/22/20 Page 17 of 37 PageID: 5908




  association without drilling down to the issue of mere compatibility. Thus, this
  factor also weighs in Juul’s favor.
                v.   Other Factors
        Century 21 left open the issue of whether and to what extent the
  remaining Lapp factors bear on a nominative fair use case. As the analysis
  above shows, the four key Lapp factors already favor Juul, so the issue
  becomes whether the remaining factors would tip the scales back to Eonsmoke.
        I have already explained that “[t]he seventh, eighth, and ninth factors—
  the nature of the services provided, the customers targeted, and the methods
  used to reach those customers—weigh in Juul’s favor” because “the parties
  operate in the same industries, offer very similar products and target the same
  audiences, often through social media and online advertising.” Juul I, 439 F.
  Supp. 3d at 357–58 (internal quotation marks and citation omitted). However,
  Century 21 suggested that these factors might deserve little weight because, in
  most cases, there will be substantial overlap between the plaintiff’s and
  defendant’s businesses; the very purpose of using the mark in a “compatibility”
  case is so that the relevant audience will recognize it, albeit for a limited,
  legitimate purpose. 425 F.3d at 226. Thus, weighing these factors would
  invariably place a thumb on the scale for plaintiffs. See id. Accordingly, I do not
  give these factors great weight, but in any event, they would not favor
  Eonsmoke.
        Likewise, I find little in the tenth factor (other factors suggesting the
  public might expect the prior owner to manufacture both products) to influence
  my decision. Plaintiff and defendant are expected to be competitors. “[T]o the
  extent that the consuming public expects plaintiffs to offer defendant’s
  services, to offer services in the defendant’s market, or to expand into the
  defendant's market, this factor has no bearing.” Id. at 249 (Fisher, J.,




                                           17
Case 2:18-cv-15444-KM-MAH Document 251 Filed 12/22/20 Page 18 of 37 PageID: 5909




  concurring in part, dissenting in part, and concurring in the judgment). 10 Juul
  and Eonsmoke operate in the same market, so such overlaps have no
  particular bearing.
                                           ***
        Juul has made a sufficient showing on the four key factors, particularly
  actual confusion and defendants’ intent. The remaining factors, to the extent
  they would be considered, do not significantly sway the analysis. Accordingly,
  Juul has demonstrated a likelihood of confusion, and the inquiry turns to
  whether Eonsmoke’s use of the Juul wordmark is nevertheless a nominative
  fair use.
               Nominative Fair Use
        Despite the likelihood of confusion, if Eonsmoke’s use of the Juul
  wordmark qualifies as a nominative fair use, then there is no infringement.
  This inquiry breaks down to three questions: (1) whether the use of the mark is
  necessary to describe Juul’s and Eonsmoke’s products, (2) whether only so
  much of the mark is used as is necessary, and (3) whether an accurate
  relationship between Eonsmoke and Juul is reflected. Century 21, 425 F.3d at
  228. I address each in turn and conclude that none favors Eonsmoke.
                 i.   Necessity of Use
        The first prong asks whether, to fulfill the legitimate fair-use purpose, it
  is necessary to use the mark. This entails two inquiries: (A) Does Eonsmoke
  need to use Juul’s mark to assure consumers that its pods are Juul-
  compatible? (B) Does Eonsmoke need to use Juul’s mark to describe Eonsmoke
  products? See id. at 229.
        Were this a case where Eonsmoke simply made a statement that its pods
  were Juul-compatible, this first prong could be satisfied. See Keurig, 769 F.
  Supp. 2d at 709. Pods are one component of an e-cigarette. For Eonsmoke to


  10     The Century 21 majority did not explain the import of this factor in nominative
  fair use cases, so I rely on Judge Fisher’s opinion that otherwise agreed with the
  majority on how the factors applied.


                                            18
Case 2:18-cv-15444-KM-MAH Document 251 Filed 12/22/20 Page 19 of 37 PageID: 5910




  get consumers to buy its pods for use in Juul’s e-cigarette, it must inform
  consumers that the pods are Juul-compatible. Given Juul’s dominance in the
  market for vaping devices, it probably would not be effective for Eonsmoke to
  state that its pods are “e-cigarette compatible.” To access the majority of the
  market, Eonsmoke needs to convey that its products are specifically compatible
  with Juul’s devices. See Century 21, 425 F.3d at 229 (explaining that a key
  consideration is whether prohibiting use of the mark would be “a forced
  reversion to second-best communications”).
        The problem here is that Eonsmoke did not make a simple compatibility
  assurance, compare Keurig, 769 F. Supp. 2d at 709, but used “Juul” in
  hashtags. Now, for obvious reasons, the use of hashtags is not a mode of
  infringement that has a long history. Still, every court to have considered the
  use of hashtags with a wordmark has held that such use either supported
  granting a preliminary injunction or stated an infringement claim. See Museum
  of Modern Art v. MOMACHA IP LLC, 339 F. Supp. 3d 361, 377–78 (S.D.N.Y.
  2018) (preliminary injunction); Pub. Impact, LLC v. Bos. Consulting Grp., Inc.,
  169 F. Supp. 3d 278, 290 (D. Mass. 2016) (same); Chanel, Inc. v. WGACA, LLC,
  No. 18 Civ. 2253 (LLS), 2018 WL 4440507, at *2 (S.D.N.Y. Sept. 14, 2018)
  (motion to dismiss); Fraternity Collection, LLC v. Fargnoli, No. 3:13-CV-664-
  CWR-FKB, 2015 WL 1486375, at *2 (S.D. Miss. Mar. 31, 2015) (same); Khaled
  v. Bordenave, 18 Civ. 5187 (PAE), 2019 WL 1894321, at *6 (S.D.N.Y. Apr. 29,
  2019) (motion to amend).
        The case most on point is Align Technologies, Inc. v. Strauss Diamond
  Instruments, Inc., No. 18-cv-06663-TSH, 2019 WL 1586776, at *1 (N.D. Cal.
  Apr. 12, 2019). I say that for two reasons: (1) Align is a compatibility assurance
  case, and (2) the Third Circuit has adapted its version of the nominative fair
  use test from that of the Ninth Circuit, where Align arose. See Century 21, 425
  F.3d at 226 (adopting and modifying the Ninth Circuit’s test).
        The plaintiff in Align sold the Invisalign orthodontic system and also the
  iTero scanner, an intraoral scanner used to take images of patients’ teeth to



                                          19
Case 2:18-cv-15444-KM-MAH Document 251 Filed 12/22/20 Page 20 of 37 PageID: 5911




  make Invisalign trays. One component of the iTero scanner was a protective
  sleeve. Defendant Strauss made the “MagicSleeve,” a substitute sleeve for use
  with the iTero scanner. Strauss marketed the MagicSleeve online, using
  hashtags containing Align’s “Invisalign” and “iTero” wordmarks. Id. at *2, 6.
        The U.S. District Court for the Northern District of California held that
  Strauss’s hashtags did not constitute a nominative fair use of the Invisalign
  and iTero marks, for a few reasons. First, the hashtags were not necessary to
  identify MagicSleeve or convey that it was compatible with the iTero scanner.
  Indeed, the hashtags did not convey that; instead, “[a]ll the reader can glean
  from the hashtags is an implied association.” Id. Second, because MagicSleeve
  and Align hashtags were all used together in MagicSleeve posts, a viewer would
  tend to perceive them all as referring to MagicSleeve, creating an implied
  association. Id. Third, given the function of a hashtag, Strauss’s posts would
  come up as a result when someone searched for Align’s marks. Thus, the use
  of hashtags showed that MagicSleeve sought to accomplish something more
  than a compatibility assurance to the buyer of the MagicSleeve product. Id. at
  *7.
        The same problems are present here. The hashtags do not say that the
  Eonsmoke pods are Juul-compatible. Nor are they necessary to tell the
  Eonsmoke customer that the Eonsmoke pod will work with Juul e-cigarettes. A
  valid compatibility assurance could be accomplished by a simple statement to
  that effect, and indeed, some of Eonsmoke’s posts and packages contain just
  such a statement. (E.g., Post 2.) But Eonsmoke goes further and adds multiple
  Juul hashtags (id.), which primarily serve only to divert customers searching
  online for Juul and to build a more general association between Juul and
  Eonsmoke. Align, 2019 WL 1586776, at *6. What is more, some posts do not
  include a compatibility statement at all, but simply display an image of an
  Eonsmoke product. (Post 1.) If this is a message of compatibility, it is one in
  which Eonsmoke seems to be actually relying on an implied association with




                                          20
Case 2:18-cv-15444-KM-MAH Document 251 Filed 12/22/20 Page 21 of 37 PageID: 5912




  Juul to convey that message, which is unstated. As in Align, it is hard to credit
  this as a compatibility assurance when it makes no reference to compatibility.
        Something else is at work here. The hashtags are not merely means of
  conveying compatibility information, and they are not “necessary” to market
  Eonsmoke’s products as Juul-compatible.
               ii.   Degree of Use
        “[T]he second prong tests only whether the quantum of the plaintiff’s
  mark used by the defendant was appropriate.” Century 21, 425 F.3d at 230.
  Three facts weigh against finding in Eonsmoke’s favor on this factor. First, the
  posts use many Juul hashtags and in greater numbers than other hashtags.
  Perhaps one Juul hashtag would not leave much of an impression of
  association between Juul and Eonsmoke, but that is not the case here. Second,
  the posts use not only “#juul” but also combination forms and variations, like
  “#juulgang” and “#juulnation” (e.g., Post 2), suggesting that Eonsmoke
  products are pitched at, or that purchasing them will make the buyer a
  member of, that Juul “gang” or “nation.” This goes far beyond a simple
  appending of “#juul” to a post. Third, there are multiple posts using Juul
  hashtags. (Thomas Rep. at 14–22) This bespeaks a coordinated strategy. One
  post with Juul hashtags among many unoffending posts could be written off,
  but that is not the case here. Given how many Juul-related hashtags were used
  and in how many posts, Eonsmoke stretched its usage of the Juul wordmark
  beyond nominative fair use.
              iii.   Accurate Presentation
        The final factor asks whether Eonsmoke has accurately portrayed its
  relationship with Juul. The court will consider, besides the use of the mark
  itself, Eonsmoke’s other conduct and language. Century 21, 425 F.3d at 230–
  31. As noted, some posts do not include a compatibility statement at all, so a
  viewer may not perceive, correctly, that Eonsmoke and Juul make separate,
  compatible products. If anything, a viewer is likely left confused about the
  contours of Juul and Eonsmoke’s relationship because the posts



                                         21
Case 2:18-cv-15444-KM-MAH Document 251 Filed 12/22/20 Page 22 of 37 PageID: 5913




  indiscriminately blend the Juul wordmark with the Eonsmoke brand. (E.g.,
  Post 2.) Indeed, this case is unlike Keurig, which found for the defendant on
  this prong, because the defendant included only one compatibility statement
  and a clear disclaimer that the two brands were not affiliated. 769 F. Supp. 2d
  at 709. Accordingly, the posts do not accurately portray the compatibility
  relationship between Juul and Eonsmoke.
                                          ***
        In sum, none of the nominative fair use factors favors Eonsmoke. As a
  result, Juul’s showing of likelihood of confusion stands unrebutted, so Juul is
  likely to succeed on its claim that Eonsmoke’s use of the Juul wordmark in
  social media posts and online advertising is infringing.
     C. Irreparable Harm: Profits from Wordmark Infringement
        I next decide whether Juul has “demonstrate[d] potential harm which
  cannot be redressed by a legal or an equitable remedy following a trial,” and
  whether that harm is “likely to occur in the absence of an injunction.” Ramsay,
  968 F.3d at 262 (quotation marks and citations omitted). The theory of
  irreparable harm here springs from the Lanham Act’s disgorgement remedy
  and equitable principles. Lanham Act plaintiffs may recover a “defendant’s
  profits,” 15 U.S.C. § 1117(a), which Juul seeks (Am. Compl., Prayer D, E).
  Unlike unliquidated damages at law, those profits would effectively be regarded
  as Juul’s property, held by Eonsmoke. See Liu v. SEC, 140 S. Ct. 1936, 1944–
  45 (2020). If those profits were spent in advance of judgment, then Juul would
  be irreparably harmed, because it could not recover its property. Gucci Am., Inc.
  v. Weixing Li, 768 F.3d 122, 132–33 (2d Cir. 2014).
        Thus, Juul can secure the preliminary equitable remedy of an asset
  freeze with “[1] a showing that [Juul] [is] likely to become entitled to the
  encumbered funds upon final judgment and [2] a showing that without the
  preliminary injunction, [Juul] will probably be unable to recover those funds.”
  Juul I, 439 F. Supp. 3d at 358 (citation omitted). As previewed in Juul I, those
  principles as applied here require that Juul must show that the assets it seeks



                                           22
Case 2:18-cv-15444-KM-MAH Document 251 Filed 12/22/20 Page 23 of 37 PageID: 5914




  to freeze are linked to the wordmark infringement, and then Juul must show
  that, absent an injunction, those assets will be diminished or disappear by the
  time the case comes to final judgment. Id. at 358–59.
                Link Between the Claims and Assets to Be Frozen
         Juul is only entitled to an asset freeze of the amount of funds which Juul
  could reasonably expect to recover via disgorgement based on its wordmark
  claim. Hoxworth v. Blinder, Robinson & Co., 903 F.2d 186, 198 (3d Cir. 1990)
  (“[T]he court must make some attempt reasonably to relate the value of the
  assets encumbered to the likely value of the expected judgment.”); see also Levi
  Strauss & Co. v. Sunrise Int’l Trading Inc., 51 F.3d 982, 987 (11th Cir. 1995)
  (district courts in Lanham Act cases have “the authority to freeze those assets
  which could have been used to satisfy an equitable award of profits”). 11 To


  11     Before awarding disgorgement, the Third Circuit has traditionally required
  courts to consider equitable factors, such as
         (1) whether the defendant had the intent to confuse or deceive,
         (2) whether sales have been diverted, (3) the adequacy of other remedies,
         (4) any unreasonable delay by the plaintiff in asserting his rights, (5) the
         public interest in making the misconduct unprofitable, and (6) whether it
         is a case of palming off.
  Banjo Buddies, Inc. v. Renosky, 399 F.3d 168, 175 (3d Cir. 2005) (citation omitted);
  see also World Ent. Inc. v. Brown, 487 F. App’x 758, 762 (3d Cir. 2012). More recently,
  however, the Supreme Court has suggested that there should be no “inflexible
  precondition[s]” to a disgorgement award. Romag Fasteners, Inc. v. Fossil, Inc., 140 S.
  Ct. 1492, 1497 (2020) (rejecting the view in some Circuits that a finding of willfulness
  is a prerequisite to a disgorgement award).
         At this preliminary stage, I need only decide if it is likely that Juul will recover a
  disgorgement award. Enough of the Banjo Buddies factors, to the extent they endure,
  would support disgorgement: (1) there is strong evidence of Eonsmoke’s intent to
  unfairly piggyback off of Juul’s brand, see Section II.B.1.iii, supra; (2) Mr. Thomas’s
  report estimates significant lost sales (Thomas Rep. at 48); (3) the infringing conduct
  has ceased, so disgorgement is one of the few remedies left available; (4) Juul has not
  delayed but tried to quickly move this litigation; (5) the public interest is served by
  adding this court’s voice to the small chorus of courts recognizing claims of
  infringement via the still-emerging phenomenon of social media marketing; and
  (6) using the Juul wordmark without even a modification tends to suggest a form of
  palming off. See Banjo Buddies, 399 F.3d at 176.


                                               23
Case 2:18-cv-15444-KM-MAH Document 251 Filed 12/22/20 Page 24 of 37 PageID: 5915




  calculate disgorgement, the plaintiff first need only estimate the “defendant’s
  sales,” then the burden shifts to the defendant to deduct costs and show what
  portion of those sales are not attributable to the infringing conduct. 15 U.S.C.
  § 1117(a); Mishawaka Rubber & Woolen Mfg. Co. v. S. S. Kresge Co., 316 U.S.
  203, 206–07 (1942).
        Juul submitted an expert report by Mr. Thomas, relying on financial data
  produced by Eonsmoke. (Thomas Rep. at 1–2.) The report estimates that
  Eonsmoke’s total sales amounted to $123 million, dating from when Eonsmoke
  launched its line of pods in 2017 to when it stopped selling pods due to
  regulatory scrutiny in 2019. (Id. at 11, 25, 56–57.) The report further estimates
  profits to have been around $49 million, calculated by multiplying the sales for
  a given year by the profit margin for that year. (The profit margin is taken from
  Eonsmoke’s profit and loss statements.) (Id. at 5, 56–60.) According to Mr.
  Thomas, Eonsmoke’s data was incomplete and misleading, so these are
  conservative estimates. (Id.) For its part, Eonsmoke has not proffered any
  alternative figure for profits derived from the infringing social media marketing
  (although Eonsmoke promises that its own to-be-filed expert reports and
  motions in limine will rebut Juul’s report). (Eonsmoke Opp. at 3.) 12


  12    The figures I noted at the time of Juul I were lower, but within the same order of
  magnitude:
        Juul also highlighted testimony where Mr. Tolmach admitted that he and
        Mr. Grishayev personally made a total of $40 million selling Juul-
        compatible pods (DE 137-1 at 23), and that defendants have generated
        over $70 million in revenue from the sale of Juul-compatible products.
        (See January 6, 2020 transcript at 48). Juul did not parse out what
        portion of this $70 million in revenue was attributable to profits from the
        sale of products that allegedly infringe Juul’s Pod Logo mark or Juul’s
        packaging trade dress (the claims at issue in the Verified Complaint (DE
        1)). Nor did Juul outline what portion of this $70 million was derived
        from the sale of products that purportedly infringe the Juul wordmark
        (the new claim added in the proposed Amended Complaint (DE 109-1)).
        As to the allegedly infringing 4X PODS products, however—the subject of
        the currently operative complaint—Juul concedes that total profits were
        approximately $400,000 to $500,000. (January 6, 2020 transcript at 50).


                                            24
Case 2:18-cv-15444-KM-MAH Document 251 Filed 12/22/20 Page 25 of 37 PageID: 5916




        Ultimately, when a defendant fails to meet its shifted burden to apportion
  profits, the court cannot simply base a disgorgement award on gross sales;
  rather, the court must find support in the record for a reasonable estimation of
  actual profits from the infringing conduct. Covertech Fabricating Inc. v. TVM
  Bldg. Prods., Inc., 855 F.3d 163, 177 (3d Cir. 2017). However, at this stage,
  when the issue is protection of a future judgment, the situation presents
  different equities. “[A]t a preliminary stage of the litigation,” the Hoxworth court
  explained, a district court is not required to “make an extended effort to match
  the value of assets encumbered to the expected value of the judgment dollar for
  dollar.” 903 F.3d at 199. There must be “some attempt to tailor the scope of the
  injunction to the likely size of the judgment,” but “the determination regarding
  how precise that tailoring must or can be in any particular case lies within the
  equitable discretion of the district court.” Id.; see also Elliott v. Kiesewetter, 98
  F.3d 47, 58 (3d Cir. 1996) (affirming an asset freeze consistent with Hoxworth).
  Thus, while Covertech indicates that final disgorgement awards must have a
  sufficient basis in evidence, irrespective of a defendant’s failure to meet its
  shifted burden, Hoxworth acknowledges that the record is more limited at the
  preliminary stages of litigation, so the estimate required is less exacting and
  subject to the particular equities of the situation. 13
        The asset freeze which Juul seeks would be equitably tailored based on
  this preliminary record. Start with the fact that Eonsmoke has around $20–25
  million in cash assets that could be frozen. (Eonsmoke Opp. at 4; DE 227.)
  Juul estimates total profits to be double that; so if even only half of those
  profits are attributable to the infringing conduct, then an asset freeze is
  proportional and tailored. See Neighborhood Assist. Corp. of Am. v. First One


  Juul I, 439 F. Supp. at 349.
  13      To the extent Hoxworth and Covertech conflict, Hoxworth is both procedurally
  more on-point and, as the older case, controlling. Holland v. N.J. Dep’t of Corrs., 246
  F.3d 267, 278 n.8 (3d Cir. 2001) (“[T]o the extent that [a case within this Circuit] is
  read to be inconsistent with earlier case law, the earlier case law . . . controls.”
  (citation omitted)).


                                             25
Case 2:18-cv-15444-KM-MAH Document 251 Filed 12/22/20 Page 26 of 37 PageID: 5917




  Lending Corp., No. 12-0463, 2013 WL 12113414, at *3 (C.D. Cal. Feb. 11,
  2013) (total asset freeze was appropriate where plaintiff showed revenue
  exceeding freezable assets and defendant did not meet its burden).
        There are multiple facts suggesting that at least half of Eonsmoke’s
  profits are attributable to a social media marketing strategy that was founded
  on infringement. To start, Tolmach testified that most, if not all, of Eonsmoke’s
  marketing strategy was based on social media. (Tolmach Tr. at 76:10–17.)
  Indeed, all of the social media posts produced in this case have used the Juul
  wordmark in some way. 14 Additionally, Mr. Thomas’s report showed that
  Eonsmoke started the social media strategy in 2017, when revenues were $2.3
  million, and that thereafter, revenues shot up to $30 million in 2018 and $90
  million in 2019. (Thomas Rep. at 26.) While I cannot say that the social media
  marketing caused this jump, there is a highly suggestive correlation.
        To be sure, there is evidence of sales that did not derive from the
  infringing social media marketing. First, some sales were made by calling
  distributors directly. (Tolmach Tr. at 76:7–9). Second, some marketing was
  accomplished by having “influencers” promote the product, and there is no
  evidence that their posts including the infringing hashtags. 15 (Id. at 76:6–11)
  Some Eonsmoke products were displayed in retail stores (Thomas Rep. at 37),
  so presumably some consumers might have bought them as a result of seeing
  them there. There is no evidence in the record of any other major forms of
  marketing, such as print advertising.
        Because neither side has yet quantified sales derived from direct
  marketing, influencer marketing, or on-the-spot sales, I cannot make a “dollar

  14     The parties dispute whether Eonsmoke has engaged in spoliation, but there
  does not seem to be any dispute that, for whatever reason, Eonsmoke does not
  possess any further social media evidence. I may now have seen all social media posts
  that will be submitted in this case.
  15     See generally “Influencer,” Merriam-Webster Dictionary (online ed. 2020),
  https://www.merriam-webster.com/dictionary/influencer (“a person who is able to
  generate interest in something (such as a consumer product) by posting about it on
  social media”).


                                           26
Case 2:18-cv-15444-KM-MAH Document 251 Filed 12/22/20 Page 27 of 37 PageID: 5918




  for dollar” estimate of the possible disgorgement award. Hoxworth, 903 F.3d at
  199. Nevertheless, from these facts of record, I can infer that at least half of
  Eonsmoke’s revenue and profit can be tied to its central marketing strategy—
  infringing social media posts. Experience Hendrix, LLC v. Pitsicalis, No. 17 Civ.
  1927 (PAE) (GWG), 2020 WL 3564485, at *7 (S.D.N.Y. July 1, 2020) (total
  revenue recoverable because it was reasonable to infer that all revenue was tied
  to infringement when use of the mark was the defendant’s primary business
  strategy), report & recommendation adopted, 2020 WL 4261818 (S.D.N.Y. July
  24, 2020); see Covertech, 855 F.3d at 177 (noting that, in some cases, gross
  sales will all derive from infringing conduct). As a result, Juul’s requested asset
  freeze is equitably tailored because it likely covers less than what Juul could
  recover. That is enough to support an asset freeze representing half of
  conservative estimates of Eonsmoke’s profits.
               Necessity of the Asset Freeze
        I next determine whether, without the asset freeze, Juul will probably be
  unable to recover its likely disgorgement award. Juul I, 439 F. Supp. 3d at 358
  (citation omitted). That is, I consider whether the assets will likely be
  consumed, dissipated, or fraudulently conveyed prior to final judgment. Elliott,
  98 F.3d at 58. Previously, I found that Tolmach and Grishayev’s
  communications revealed “a clearly expressed intent to move or conceal assets,
  if and when a judgment is imminent or entered.” It is worth quoting the Court’s
  prior discussion and citation of the evidence on which that statement was
  based:
        On October 17, 2019, defendants produced a number of
        documents in discovery, including Skype messages between Mr.
        Tolmach and Mr. Grishayev sent in October and November 2018.
        In these messages, Mr. Tolmach and Mr. Grishayev express in no
        uncertain terms that they will never pay any judgment that may
        ultimately be entered in this action:

           Mr. Tolmach: Juul hitting us with a separate civil lawsuit for
           jury trial also.



                                          27
Case 2:18-cv-15444-KM-MAH Document 251 Filed 12/22/20 Page 28 of 37 PageID: 5919




           Mr. Tolmach: so one lawsuit for ITC for injunction and also one
           for civil lawsuit for penalties. even if we lose lawsuit,

           ...

           Mr. Tolmach: even if we lose the lawsuit, I will never sign check
           to Juul or ever pay them

           Mr. Tolmach: will declare bankrupcy [sic] before that, so only
           attorneys getting paid here

        (DE 111-1 at 10).

        In a separate series of messages with a supplier in China, Mr.
        Grishayev voiced similar sentiments:

           Mr. Liu: worst case you stop this project and working on others

           Mr. Liu: even if you lose the lawsuit

           Mr. Grishayev: nah lawsuit i dont care

           Mr. Grishayev: just care for FDA

           Mr. Liu: you move your money away and apply for bankrupt
           [sic]

           Mr. Grishayev: yeah

           Mr. Liu: then start of a new company

           Mr. Grishayev: im not worried

           Mr. Grishayev: you can even still have same company lol

           Mr. Grishayev: even with bankrupt[cy] here in the usa

        (DE 111-1 at 15).

        Juul was understandably alarmed by these messages.
        Compounding that alarm were internal communications showing
        Mr. Tolmach and Mr. Grishayev communicating with each other to
        make a number of money transfers from their Eonsmoke business
        checking account—a Chase checking account with account
        number ending in 3070—to a Chase brokerage account, account
        number ending in 5906. This brokerage account is co-owned by
        Mr. Grishayev and Mr. Tolmach, and is nicknamed the “family
        office account” or the “family account.” (DE 111 at 14–15).


                                        28
Case 2:18-cv-15444-KM-MAH Document 251 Filed 12/22/20 Page 29 of 37 PageID: 5920




        The messages concerning these accounts suggest that defendants
        were—unusually—treating both the Chase checking account and
        the Chase brokerage account as Eonsmoke’s business accounts:

           Mr. Tolmach: gotta have like 5-10 mil on the books for
           Eonsmoke

           Mr. Tolmach: if you wanna be in mclane etc

           Mr. Tolmach: but then again checking account pays 0, it’s
           stupid to carry 800k in the checking

           Mr. Tolmach: guess we will just treat family office like the
           Eon checking acct for next few years

           Mr. Tolmach: and will move money back into eon checking
           topay huge taxes this time next year

              Mr. Grishayev: Exactly

        (DE 111-1 at 6 (emphasis added)).

        By letter filed January 23, 2020 (DE 154), Juul supplemented its
        presentation with another set of text messages, turned over in
        discovery, between Messrs. Grishayev and Tolmach:

           Mike T: Now juul is trying tactics like lobbying Chinese
           government and buying up all the nicotine

           Mike T: They’re mad creative

           Mike T: Moved another mil to fam office since we literally can’t
           send money away fast enough

        (Bates EON026958; DE 154-1) This exchange is in the same vein
        as the November 2018 messages already before the court. Counsel
        states that it dates from some six months later, in April 2019. (It is
        not clear whether the date April 25, visible on the printout, relates
        to this exchange or the following one.)

        Defendants represent that they are sweeping money out of the
        Chase checking account and into the brokerage “family” account to
        enjoy higher interest rates or investment returns. When they need
        funds to pay company taxes and expenses, however, they move
        money back from the brokerage account to the checking account.
        Juul replies that these texts will bear the interpretation that they



                                          29
Case 2:18-cv-15444-KM-MAH Document 251 Filed 12/22/20 Page 30 of 37 PageID: 5921




         are moving funds to preserve them from actions and threatened
         actions by Juul.

  Juul I, 439 F. Supp. at 347–48.
         At the time of Juul I, I did not find evidence of large movements or
  dissipation of funds. Id. at 361. I also found that Juul had not shown a
  likelihood of a large judgment, and that Eonsmoke still retained a large amount
  of assets, so an asset freeze was unnecessary. Id. Now, several new facts, taken
  together, show that an asset freeze is warranted.
         First, Tolmach and Grishayev have consumed a fair amount of assets
  since Juul I. Tolmach spent nearly $3 million on a house, renovations, and
  furniture. (DE 223-1; 227-6; 231-2, Ex. 11, 12.) There have also been
  unexplained transfers and small-scale consumption. (DE 227-1; 227-2.)
  Because “consumption” of assets may warrant an asset freeze, Elliott, 98 F.3d
  at 58, this significant amount of personal spending supports an asset freeze.
  Additionally, these purchases all qualify as personal or even luxury
  consumption—further indicating that defendants may be spending money for
  the sake of spending money prior to judgment. 16
         Second, Eonsmoke moved around 90% of assets from the family office
  account to new, “substitute accounts” held by Tolmach and Grishayev
  individually. (DE 167-2, at 16–17; 181; 223.) Although Eonsmoke explained
  that the new accounts provided “more advantageous account management and
  investment income” (DE 167, at 1), when pressed by Juul for an admission


  16     As I noted at oral argument, some of the purchases, like the Los Angeles
  property and the furniture, might be recouped by Juul. However, liquidating
  Eonsmoke’s non-cash assets is not a simple task and might or might not result in
  recovery of the full purchase price. Indeed, perhaps for this reason, a court in this
  District held that a defendant’s down payments on properties supported an asset
  freeze. Wilmington Savings Fund Soc’y v. Otieno-Ngoje, Civ. No. 16-5631, 2016 WL
  6821086, at *2 (D.N.J. Nov. 17, 2016). Moreover, as the Supreme Court recently
  explained, when a plaintiff has a right to disgorgement, the infringer can be said to
  hold the plaintiff’s profits in trust. Liu, 140 S. Ct. at 1944–45. Accordingly, the assets
  are not really Eonsmoke’s to spend for personal reasons, and the equities support
  freezing them to prevent unnecessary consumption.


                                              30
Case 2:18-cv-15444-KM-MAH Document 251 Filed 12/22/20 Page 31 of 37 PageID: 5922




  that these accounts would serve as business accounts, Eonsmoke would not
  say so. (DE 232-2). While Eonsmoke’s prior transfers could have been
  explained away more easily, additional transfers create more suspicion.
  Considering that the purpose of a preliminary injunction is to maintain the
  status quo, Acierno v. New Castle County, 40 F.3d 645, 647 (3d Cir. 1994), the
  new accounts and transfers weigh in favor freezing the assets so that no more
  movements can occur. Compare Chi. Title Ins. Co. v. Lexington & Concord
  Search & Abstract, LLC, 513 F. Supp. 2d 304, 320 (E.D. Pa. 2007) (no asset
  freeze when alleged conveyance of assets only represented a small portion of
  his net assets).
        Third, Eonsmoke is no longer in business. (DE 231-1; 182-1 ¶ 6;
  Tolmach Tr. at 305:25–06:4.) As a result, Eonsmoke likely has no legitimate
  business reason to spend or move any of its assets. Eonsmoke has little or no
  incentive to maintain business-related accounts, beyond the need to wind up
  any pending tax or other obligations. There is a real risk that it would transfer
  its assets to individuals or spend those assets. See Gerardi v. Pelullo, 16 F.3d
  1363, 1373 (3d Cir. 1994) (corporation’s “insubstantial existence” supported
  asset freeze). Indeed, as explained, Eonsmoke has already done so, giving
  reason to think it will do so again unless restrained.
        Fourth and finally, Eonsmoke’s diminution of assets seems to be
  outpacing its quarterly reporting obligations. Eonsmoke’s last quarterly report
  to the Court, in September 2020, showed some $25 million in assets. (DE 227.)
  In its brief filed in November, Eonsmoke represented that it possessed around
  $20 million. (Eonsmoke Opp. at 4.) Eonsmoke’s next quarterly report is not yet
  due, and it may provide an explanation for the difference. (For example, earlier
  reports from Eonsmoke noted it was paying a significant amount of taxes. (DE
  167)). Nevertheless, there does seem to have been a $5 million drop in assets
  over a short period. Accordingly, an asset freeze is needed to prevent any
  further changes to the status quo and ensure that assets are used for
  legitimate purposes. See Acierno, 40 F.3d at 653; Elliott, 98 F.3d at 61.



                                          31
Case 2:18-cv-15444-KM-MAH Document 251 Filed 12/22/20 Page 32 of 37 PageID: 5923




        Given Tolmach’s and Grishayev’s clearly expressed intent, combined with
  additional consumption or movement of assets, and Eonsmoke’s defunct
  status, an asset freeze is warranted. Juul has made an adequate showing
  regarding the size of a potential disgorgement award, and I am satisfied that
  Juul would be irreparably harmed absent an asset freeze because it would lose
  part of its equitable remedy.
     D. Remaining Injunction Factors
        I consider the remaining preliminary injunction factors, supplementing
  my findings from Juul I. Both favor an asset freeze.
        First, I must identify the possible harm Eonsmoke would face with an
  asset freeze and balance that harm against Juul’s potential injury without an
  asset freeze. Ramsay, 968 F.3d at 263. Of course, assuming the assets
  rightfully belong to Juul, there is no legally cognizable harm at all, but there
  has been no final judgment to that effect. Now “encumbering at least tens of
  millions of dollars of [Eonsmoke’s] assets” would clearly harm defendants.
  Hoxworth, 903 F.3d at 207. But two facts cut against a finding of significant
  harm: (1) Eonsmoke is no longer in business, so its assets are not needed for
  any legitimate expenses, and an asset freeze would not imperil its business;
  and (2) Eonsmoke’s principals have spent the assets on luxury and personal
  expenses, so there is little injury in having to forgo such discretionary
  spending, Elliott, 98 F.3d at 59 (“The inability to spend . . . on primarily luxury
  expenses does not strike us as a hardship.”). On the other side of the balance,
  Juul has made strong showings that (1) it will succeed on its wordmark claim;
  (2) that claim is worth a substantial amount of money, quite possibly more
  than Eonsmoke’s current assets; and (3) its prospective judgment is
  legitimately at risk given Eonsmoke’s conduct. Accordingly, the hardship to
  defendants from these proposed restrictions is outweighed by the harm Juul
  faces if Eonsmoke cannot pay a judgment. Id.
        Next, I assess whether the public interest supports issuance of an
  injunction. Ramsay, 968 F.3d at 263. “[P]ublic interest in a trademark case is



                                          32
Case 2:18-cv-15444-KM-MAH Document 251 Filed 12/22/20 Page 33 of 37 PageID: 5924




  most often a synonym for the right of the public not to be deceived or
  confused.” Kos Pharms., Inc. v. Andrx Corp., 369 F.3d 700, 730 (3d Cir. 2004).
  Here, the infringing conduct has already stopped, so there is no further
  confusion to prevent. Still, “the public interest is advanced by recognition of
  property interests in trademarks.” Bill Blass Ltd. v. SAZ Corp., 751 F.2d 152,
  156 (3d Cir. 1984). And that interest extends to disgorgement of profits from
  infringement. An asset freeze would ensure that Eonsmoke can pay a likely
  disgorgement award, which, in turn, effectively recognizes that Eonsmoke’s
  profits were never its rightful property. Accordingly, ensuring that Eonsmoke
  cannot avoid a judgment that would recognize Juul’s “property interests in
  trademarks” serves the public interest. See id. Put another way, allowing
  Eonsmoke to make itself judgment-proof would undermine the public interests
  protected by trademark law. See Ramsay, 968 F.3d at 263 (public interest is
  served by requiring entities to comply with the law); PNY Techs. Inc. v. Salhi,
  Civ. No. 12-4916, 2016 WL 4267940, at *3 (D.N.J. Aug. 10, 2016) (“It is not in
  the public interest to allow defendants to make themselves judgment-proof.”).
        Thus, the remaining preliminary injunction factors also favor an asset
  freeze.
     E. Scope of Injunction
        Having concluded that an asset freeze is warranted, I consider its
  appropriate scope. An asset freeze should not impair any more assets than
  necessary to maintain the status quo and ensure that Eonsmoke can pay the
  likely disgorgement award. See Elliott, 98 F.3d at 60. More generally,
  injunctions should be no more burdensome than necessary, and a district
  court should consider principles of fairness to the enjoined party. SEC v.
  Gentile, 939 F.3d 549, 559–60 (3d Cir. 2019) (citations omitted), cert. denied,
  140 S. Ct. 2669 (2020). At bottom, “the district court has very broad power to
  fashion a remedy appropriate to deal with the factual situation before the
  court.” Lewis v. Kugler, 446 F.2d 1343, 1352 (3d Cir. 1971).




                                          33
Case 2:18-cv-15444-KM-MAH Document 251 Filed 12/22/20 Page 34 of 37 PageID: 5925




        It appears from the record and the quarterly reporting that Eonsmoke’s
  assets are now spread among several accounts: the original checking account
  and “family office” brokerage account (which were the subject of Juul I), as well
  as the substitute individual accounts. Accordingly, Eonsmoke will be enjoined
  from moving any funds out of those accounts, which are specifically listed in
  the accompanying order, as well as traceable funds in any accounts to which
  they have been transferred.
        It would be punitive, and therefore improper, to use this asset freeze to
  strip Tolmach and Grishayev of the ability to support themselves, based on no
  more than a preliminary finding of likely liability. See Gentile, 939 F.3d at 559–
  60. So, while the accounts generally will be frozen, Tolmach and Grishayev will
  each be permitted to withdraw up to a total of $500,000 from the accounts,
  upon letter application for the Court’s authorization, which will not
  unreasonably be withheld. Additionally, Eonsmoke may move the Court, for the
  duration of the asset freeze, for permission to make a transfer from the
  accounts, and the Court will determine whether there is a legitimate business
  or personal reason for the transfer. To ensure compliance, my previous order
  requiring quarterly reporting will continue in effect.
        Finally, Juul asks that I also issue injunctive relief against the financial
  institutions that maintain the accounts. (Juul Brf. at 19.) Those institutions
  are not parties to this case, but under the All Writs Act, 28 U.S.C. § 1651(a), I
  have some power to enjoin them to ensure compliance with the asset freeze.
  United States v. N.Y. Tel. Co., 434 U.S. 159, 172–44 (1977); see also Berger v.
  Zeghibe, 666 F. App’x 119, 123 (3d Cir. 2016) (relying on New York Telephone
  to affirm an asset freeze as applied to a non-party). More generally, of course,
  an injunction may reasonably bind those who have notice of it. I will therefore
  direct that a copy of the accompanying court order be served on the financial
  institutions involved.




                                          34
Case 2:18-cv-15444-KM-MAH Document 251 Filed 12/22/20 Page 35 of 37 PageID: 5926




       F. Bond
         Finally, a prerequisite to issuance of injunctive relief is that Juul post a
  bond “in an amount that the court considers proper to pay the costs and
  damages sustained by any party found to have been wrongfully enjoined or
  restrained.” Fed. R. Civ. P. 65(c); see also Hope v. Warden York Cnty. Prison,
  972 F.3d 310, 322 (3d Cir. 2020). Juul asks me to waive the bond requirement
  because, in its view, the equities overwhelmingly favor itself. (Juul Brf. at 5.)
  The Third Circuit holds, however, that instances where a district court may
  waive the bond requirement are rare, and the court has “never excused a
  District Court from requiring a bond where an injunction prevents commercial,
  money-making activities.” Zambelli v. Fireworks Mfg. Co. v. Wood, 592 F.3d
  412, 326 (3d Cir. 2010). The exception which Juul invokes does not apply here,
  see id., and moreover, Juul has not explained how posting a bond would be a
  hardship.
         In setting the amount of bond, I will assume that two years is a
  reasonable amount of time for completion of this litigation. 17 Because Juul is a
  financially substantial entity, because I have authorized reasonable
  withdrawals upon application to the Court, and because the amount of the
  bond can be revisited at any time should any new basis for insecurity arise,
  that should be sufficient.
         For its part, Eonsmoke asks that the bond be set at $50 million, the total
  disgorgement which Juul seeks. (Eonsmoke Opp. at 5.) But a bond is only
  justified to the extent necessary to secure the price of a wrongfully issued


  17      One way the preliminary injunction might be found to have been unwarranted
  is by way of a final judgment in this action. The other, of course, would be a
  successful appeal. This asset freeze, as a preliminary injunction, is appealable on an
  interlocutory basis. See 28 U.S.C § 1292; Def. Distrib. v. Att’y Gen. of N.J., 972 F.3d
  193, 198 (3d Cir. 2020). Should that occur, the Court of Appeals’ mandate would
  likely issue within one year. See The Bar Association for the Third Federal Circuit,
  U.S. Court of Appeals for the Third Circuit Practice Guide at 25 (2012),
  http://thirdcircuitbar.org/documents/third-circuit-bar-practice-guide.pdf (estimating
  the average civil appeal to take 10.4 months from notice of appeal to disposition).


                                            35
Case 2:18-cv-15444-KM-MAH Document 251 Filed 12/22/20 Page 36 of 37 PageID: 5927




  injunction. Sprint Commc’ns Co. v. CAT Commc’ns Int’l, Inc., 335 F.3d 235, 240
  (3d Cir. 2003). By Eonsmoke’s own account, there is only about $20 million in
  assets to freeze. That, not $50 million, is the starting point for analysis of the
  bond amount.
         Moreover, the $20 million, if frozen, will not disappear or be lost. Even if
  an asset freeze were ultimately found wrongful, Eonsmoke would have been
  temporarily deprived of the use of $20 million, not of the $20 million itself.
         Eonsmoke itself is no longer in operation and has identified no pressing
  need to fund ongoing operations. Should there be any outstanding tax or other
  corporate obligations, it may apply for release of funds. The parties directly
  affected by any deprivation would presumably be Mr. Tolmach and Mr.
  Grishayev. By their own admission, after expressing an intent to avoid paying
  any judgment, these two moved Eonsmoke’s funds to a joint account which
  they called the “office account.” They later split those funds for deposit to two
  individual, interest-bearing accounts.
         As noted above, I have already authorized an exemption from the freeze
  totaling $1 million, in recognition of the preliminary nature of the plaintiff’s
  showing and these two individuals’ need to meet personal expenses. That
  exemption negates one claimed source of loss, i.e., the deprivation of funds
  necessary for the activities of life. It represents cash—from defendants’ point of
  view, a form of security far superior to a bond.
         The time value of the money might constitute a potential loss from a
  wrongfully granted injunction. That loss is offset, however, by the fact that the
  funds will presumably remain precisely where the defendants have placed
  them, in the individual accounts or elsewhere. If, for example, the funds were
  accruing interest, they will continue to do so.
         Taking all of the above into account, I will require a bond of $1 million,
  representing approximately 5% of the frozen funds.
  III.   CONCLUSION
         For the reasons set forth above, Juul has made a sufficient showing for a
  preliminary injunction in the form of an asset freeze. Specifically, it has shown

                                           36
Case 2:18-cv-15444-KM-MAH Document 251 Filed 12/22/20 Page 37 of 37 PageID: 5928




  a likelihood of success on its wordmark claim, that the profits derived from
  wordmark infringement far surpass the remaining assets held by Eonsmoke,
  and that there is a sufficient risk that Eonsmoke will deplete those assets
  before final judgment. As a result, Eonsmoke will be prohibited from
  transferring any funds from its accounts, subject to certain exceptions
  explained above and included in the accompanying order.
        A separate order will issue.
  Dated: December 22, 2020
                                       /s/ Kevin McNulty
                                       ___________________________________
                                             Hon. Kevin McNulty
                                             United States District Judge




                                         37
